Case 2:20-ap-01575-ER   Doc 1-12 Filed 08/28/20 Entered 08/28/20 13:31:32   Desc
                         Exhibit Exhibit G-1 Page 1 of 34




       EXHIBIT G-1
   Case 2:20-ap-01575-ER                      Doc 1-12 Filed 08/28/20 Entered 08/28/20 13:31:32            Desc
                                               Exhibit Exhibit G-1 Page 2 of 34




                                                                blue (ij} of cal if ornia




                   Provider Agreement
                                              Fee For Service Hospital




                                                                                                             C
                                                                                                             (!)
                                                                                                            1J
                                                                                                            ,::
                                                                                                             (I)

                                                                                                             ~
                                                                                                            -c;
Slue Shield of California                                                                                   .s
50 3eoie Sln~et, SC'tfi Froncisco. CA ?4f0S                                          t:;lueshieldca.con.
                                                                                                             C
                                                                                                             <
Case 2:20-ap-01575-ER               Doc 1-12 Filed 08/28/20 Entered 08/28/20 13:31:32        Desc
                                     Exhibit Exhibit G-1 Page 3 of 34




                                                                    blue ijJ of california
                                         TABLE OF CO~TENTS

  1.      DEFlNITIONS
  1.1     Agreement Year
  1.2     Allowed Charges
  1.3     Authorization
  1.4     Benefit Program
  1.5     Blue Shield Providers
  L6      Case Rate
  1. 7    Charge Master
  l. 8    Charge Master Ycar
  l .9    Copayment
  1.10    Covered Services
  1.11    Emergency Services
  1.12    Evidence of Coverage
  1.13    Health Services Contract
  1.14    Hospital Services
  t .15   Inpatient
  1.16    Inpatient Services
  L 17    Medically Necessary or :tvfedical Necessity
  l.18    Member
  1.19    Outpatient Services
  1.20    Per Diem Rate
  l. 21   Intentionally Le ft Blank
  l .22   Provider Appeal
  1.23    Provider Manual

  II.     OBLIGATIONS OF HOSPITAL
  2.1     Hospital Services
  2.2     Location and Availability
  2.3     Licensure & Accreditation
  2.4     Standards for Provision of Care
  2.5     Quality Improvement/Case Management/{Jtilization Management Programs
  2.6     Service Authorization
  2. 7    Cooperation with Discharge Planning
  2.8     Physician Access
  2.9     Submission of Physician Hospital Privilege Roster
  2. l O Provider Manual
  2.11    Disclosures

  III.    OBLIGATIONS OF BLUE SHIELD
  3.1     Directory & Use of Names
  3.2     Administrative Services
  3.3     Disclosure oflnfonnation


  St. Louise Regional Hospital-HS Hospital Agrc~ment_Bw: 12-01-10
  Ba,e FFS Hospirnt Agreement v23.0
  Proprietary and Confidtntiat- Blue Shield ofCa!ifornia
Case 2:20-ap-01575-ER                    Doc 1-12 Filed 08/28/20 Entered 08/28/20 13:31:32     Desc
                                          Exhibit Exhibit G-1 Page 4 of 34




                                                                        blue~ of calif ornia

  IV.       ELIGIBILITY OF BLUE SHIELD ME\>IBERS
  4.1       Identification Cards & Verification
  4.2       Verification of Eligibility

  V.        BILLING, COMPENSATION & CHARGE MASTER OBLIGATIONS
  5.1       Claims Submission
  5.2       Compensation Amounts
  5.3       Copayments
  5.4       Overpayment Recoveries
  5.5       Charge Master Notifications
  5.6       Adjustments Resulting From Charge Master Increases
  5. 7      Right to Audit Cbarge Master
   S.8      Late Charge Master Notification Recoveries
  5.9       Blue Card Claims

  Vl.       PROTECTION OF MEMBERS
  6.1       Non-Discrimination
  6.2       Charges to Members
  6.3       Third Party Liens
   6.4      Benefits Determination
   6.5      Member Complaints & Grievances
  6.6       Medical Necessity Assistance
  6. 7      Free Exchange of Information
  6.8       fnsurance

   VU.      MEDICAL RECORDS & CONFIDENTIALITY
   7.1      Medical Records
   7. 2     Confidentiality
   7.3      Member Access to Records

   VIII.    COOPERATION WITH AUDITS & CERTIFICATION
   8.1      Disclosure of Records
   8.2      Site Evaluations
   8.3      Accreditation Surveys
   8.4      Compliance Monitoring

   IX.      RESOLUTION OF DISPUTES
   9.1      Provider Appeal Resolution Process
   9 .2     Arbitration of Disputes
   9.3      Limitation of Actions

   X.       TER.iv[ & TERivffNATION
   10. l    Tenn
   10.2     Tcnnination Without Cause
                                                              2

   5c Louise Regtonal Hospita\-ffS Hospital Agreemeat_!3asc l 2·01-10
   Ba,.: fFS Hu~pital Agreement v2J.O
   Proprietary arid Confidential - Blue Shield of Ca!ifomia
Case 2:20-ap-01575-ER                  Doc 1-12 Filed 08/28/20 Entered 08/28/20 13:31:32          Desc
                                        Exhibit Exhibit G-1 Page 5 of 34




                                                                         blue ij) of california
  10.3      Termination for Cause
  10.4      Inune<liate Termination
  10.5      Effect of Termination
  10.6      Termination Not an Exclusive Remedy
  10.7      Survival

  XI        OTHER PAYORS
  11. l     Other Payors
  11.2      Responsibility for Payment
  11.3      Applicability of Agreement; Identity of Other Payors

  XII       GENERAL PROVISIONS
  12. l     Entire Agreement
  12.2      Amendments
  12.3      Assignment
  12.4      Third Party Beneficiaries
  12.5      Notices
  12.6      Independent Contractors
  12. 7     Indemnification
  12.8      WaiverofBreach
  12.9      Force Majcurc
  12. l O   Confidentiality
  12.11     Non-Solicitation
  12.12     Association Disclosure
  12.13     Governing Law
  12.14     Preemption by Federal Law
  12.15     Compliance With Law
  12.16     Interpretation of Agreement
  12.1 7    Counterparts
  12.18     Ethical and Religious Directives

  Exhibit A - Hospital Information
  Exhibit B - Applicable Benefit Programs
  Exhibit C - Compensation Amounts/Payment Schedule
  Exhibit D ~ Utilization Management/Prior Authorization




                                                           3

   St. Louise Regional Hospital-FFS Hospital Agrt!ement_Bas~ ! 2-01-IO
   Bast ffS Hospital Agreement v23.0
   Proprietary and Confidential - Blue Shield of California
Case 2:20-ap-01575-ER                  Doc 1-12 Filed 08/28/20 Entered 08/28/20 13:31:32                 Desc
                                        Exhibit Exhibit G-1 Page 6 of 34




                                                                         blue ij of california

                                        BLUE SHIELD OF CALIFOR.'liL\.
                        FEE FOR SERVICE HOSPITAL AGREElVIENT

  This Fee For Service Hospital Agreement (this "Agreement"} is entered into by and between St.
  Louise Regional Hospital, a California nonprofit corporation ("Hospital''), and California
  Physicians' Service, dba Blue Shield of California, a California nonprofit corporation ("Blue
  Shield''). This Agreement shall be effective December 1, 2010 (the "Effective Date").


                                                       RECITALS

  A.       Blue Shield is licensed as a prepaid health care service plan under the Knox-Keene Act of
           1975, as amended (the "Knox-Keene Act"). Blue Shield contracts with individuals,
           associations, employer groups, and governmental entities to provide or to arrange for the
           provision of covered health care services to Members (as defined herein) enrolled in
           HMO and PPO benefit plans.

  B.       Hospital owns and operates an acute care hospital and is duly licensed and qualified to
           provide inpatient and outpatient hospital services to Members.

  C.       Hospital and Blue Shield desire that Hospital provide fee.for-service inpatient and
           outpatient hospital services (excluding capitated hospital agreements as described in
           Section 12, 1 of this Agreement) to Members, i11 accordance with the tenns of this
           Agreement.



                                                   I. DEFINITIONS

  For purposes of this Agreement, the following capitalized tcnus shalt have the meanings ascribed
  to them below:

  1.1      Agreement Year: is the twelve (12) month period beginning on the Effective Date, and
           each twelve (12) month period beginning on each annual anniversary date of the Effective
           Date thereafter.

   1.2      Allowed Charges: are charges billed by Hospital, in accordance with Hospital's Charge
            Master, for Hospital Services furnished pursuant to this Agreement, Jess those charges, if
            any, disallowed by Blue Shield pursuant to Section III (General Notes) of Exhibit C
            hereto.




                                                           4

   St. Louise Regional Hospica!·FfS Hospital Agn:ement_Base 1'2·0 l-10
   Base fFS Hospital Agre.:nwm v23.0
   J>roprictaiy and Confidential- Blue Shi,.;k! of California
Case 2:20-ap-01575-ER                   Doc 1-12 Filed 08/28/20 Entered 08/28/20 13:31:32                    Desc
                                         Exhibit Exhibit G-1 Page 7 of 34




                                                                          blue, of calif ornia
  l.3      Authorization/Authorized: is the approval of Blue Shield, or its delegate, for the provision
           of Covered Services, obtained in accordance with, and as further described in, the Provider
           Manual, Section 2.6 of this Agreement and Exhibit D hereto.

  i.4      Benefit Program:        is a group or individual Hi.\fO, including Point-of-Service (POS), or
           PPO health care product offered by Blue Shield pursuant to a Health Services Contract (and
           riders, if any. thereto).

  1.5      Blue Shield Providers: arc those licensed health care providers, including, without
           limitation, institutional providers, that have entered into agreements with Blue Shield to
           provide Covered Services to Members.

  1.6      Case Rate: is a rate of reimbursement paid by Blue Shield for certain Hospital Services
           identified in Exhibit C, hereto, furnished during a single inpatient or outpatient admission,
           and, except as otherwise set forth in Exhibit C, constitutes payment in full for all Hospital
           Services provided by Hospital during such admission.

  I. 7     Charge Master: is the unifonn schedule of charges, in either electronic or printed fotm,
           represented by Hospital to be its gross billed charges for all Hospital procedures,
           services, supplies and drugs that are billed and charged on a UB-04 billing form or its
           electronic billing equivalent, regardless of payor type.

  1.8      Charge Master Year; is the twelve (12) month period beginning on December l, 2010,
           and each twelve (12) month period beginning on each annual armiversary date of December
           1st, thereafter.

  l .9      Copavment:       is any copayment, deductible, and/or coinsurance amount for which a
            Member is financially responsible in connection with the receipt of Covered Services, as
            specifically described in the Health Services Contract and/or Evidence of Coverage
            applicable to the Member and in effect as of the date of service.

  1. lO     Covered Services~ are Medically Necessary health care services, supplies and drugs that a
            Member is entitled to receive pursuant to the Health Services Contract and/or Evidcnct: of
            Coverage applicable to the Member.

  1.11      f.mergencv Services: are Covered Services required to address an 1mexpected medical
            condition, including a psychiatric emergency medical condition, manifesting itself by acute
            symptoms of sufficient severity (including severe pain) such that the absence of immediate
            medical attention could reasonably be expected to result in: (i) placing the Member's health
            in serious jeopardy; (ii) serious impairment to bodily functions; (iii) serious dysfunction of
            any bodily organ or part; or (iv) with respect to a pregnant woman, a threat to the health or
            safety of the woman or her unborn child, as further defined in Section l867(e)(l)(B) of the
            Social Security Actj 42 U.S.C. Section l395dd(e)(l)(B). For Blue Shield Members,
            Emergency Services also include any other services defmed as emergency services in Title
            4.2 of the Code of Federal Regulations, Section 422. 113.

                                                             s
   St. Louise Regional Hospital-H'S Hospital Agrecmcnt... Base l~·Ol-10
   Base l'FS Hospital Agreement v2J.O
   Proprietaiy and Confid~ntial - Blue Shidd of California
Case 2:20-ap-01575-ER                  Doc 1-12 Filed 08/28/20 Entered 08/28/20 13:31:32                     Desc
                                        Exhibit Exhibit G-1 Page 8 of 34




                                                                          blue~ of california
   U2      Evidence ot' Coverage: is the document issued to a Member, pursuant to California law,
           that describes the benefits, limitations and other features of the Benefit Program in which the
           Member is enrolled.

   1.13    Health Services Contract: is the group or individual contract that describes the Benefit
           Program and the Covered Services to which a Member is entitled, as well as the Member's
           Copayment obligation.

   1.14    Hospital Scrvic_§: are those Covered Services which Hospital is licensed to provide.

   l.15    InQaticnt: is a Member who (a) is admitted to Hospital as a registered bed patient with the
           expectation of staying ovemight, and (b) is receiving services ordered by and under the
           direction of a physician or other health care provider with appropriate medical staff
           privileges at Hospital. If a Member remains in one or more emergency rooms or outpatient
           departments of Hospital for an aggregate period exceeding twenty-four (24) hours, the
           Member will be deemed to be an Inpatient for purposes of this Agreement.

   1.16    Inpatient Services: are Hospital Services provided to an Inpatient, including: (a) all
           Hospital Services provided to a Member within the twelve (12) hour period prior to
           admission as an Inpatient, if related to the condition for which the Member is admitted; (b)
           all Hospital Services provided to a Member who remains in one or more emergency rooms
           or outpatient departmcnt8 of Hospital for an aggregate period exceeding t\vcnty-four (24)
           hours; and (c) transportation services required for treatment of the Member following
           admission as an Inpatient at Hospital and until discharge.

   1.17     Medicallv N ccessarv or Medical Necessit:v: means, with respect to the provision of
            medical services, supplies and drugs: (a) required by a Member; (b) provided in accordance
            with recognized professional medical and surgical practices and standards; (c) appropriate
            and necessary for the symptoms, diagnosis, or treatment of the Member's medical condition;
            (d) provided for the diagnosis and direct care and treatment of such medical condition; (e)
            not furnished primarily for the convenience of the Member, the Member's family, or the
            treating provider or other provider; (t) furnished at the most appropriate level that can be
            provided consistent with generally accepted medical standards of care; (g) with respect to
            Inpatient Services, could not have been provided in a physician's office, the Outpatient
            department of a hospital, or in another lesser facility without adversely affecting the
            Member's condition or the quality of medical care rendered; and (h) consistent with Blue
            Shield Medical Policy which shall not be inconsistent with Div1HC regulations.

   1.18     Member: is an individual who is eligible for and enrolled in a Benefit Program to which
            this Agreement applies (as identified in Exhibit B) or a health benefit plan of an Other
            Payor (as defined in Section l t .1 hereof).

   1.19     Outpatient Services: are Hospital Services other than Inpatient Services.

   1.20     Per Diem Rate: is a rate of reimbursement paid by Blue Shield on a per-day basis for
            certain Inpatient Services identified in Exhibit C hereto, and, except as otherwisc set foiih
                                                            6

   St, Louise R.:gionat Hospital-FFS Hospital Agreement.. Base 12-01-10
   Base FFS Hospital Agreement v23.0
   Proprietary and Confidential - Blue Shield of California
Case 2:20-ap-01575-ER                 Doc 1-12 Filed 08/28/20 Entered 08/28/20 13:31:32                     Desc
                                       Exhibit Exhibit G-1 Page 9 of 34




                                                                        blue~ of california
           in Exhibit C, constitutes payment in full for all Hospital Services provided by Hospital
           during each such day.

  1.21     IntentionaUv Left Blank

  1.22     Provider Appeal: is Hospital's written notice to Blue Shield challenging, appealing, or
           requesting reconsideration of a claim, requesting resolution of billing determinations, such
           as bundling/unbundling of claims/procedure codes or allowances, or disputing
           administrative policies & procedures, administrative terminations, retro-active contracting,
           or any other issue related to the parties' respective obligations under this Agreement.

   1.23    Provider Manual:           is the set of manuals developed by Blue Shield that set forth the
           operational rules and procedures applicable to Hospital and the perfonnance of services
           hereunder, used by Blue Shield to detenni.ne reimbtu-semc:nt rates under the tenns of this
           Agreement, including, without limitation, Blue Shield's Medical Policy, Blue Shield's
           Out-patient Surgical Grouper, APG Outpatient Surgical Services Grouper Mappings,
           Outpatient Radiology, Pathology, and Diagnostic Test Schedule, Clinical Laboratory
           Schedule, and Outpatient Phrumaceutical Fee Schedule.


                                      II. OBUGATIONS Of HOSPITAL

   2.1     Hospital Services. Hospital shall provide Hospital Services to Members, as directed by
           Members' treating physicians or as othef\.Vise Medically Necessary, in accordance with the
           terms of this Agreement Notwithstanding anything in this Agreement to the contrary, this
           Agreement shall not apply to or govern the provision of hospital services to Members
           enrolled in HMO programs (including, without limitation, Medicare Advantage) for
           which Hospital receives capitation payments pursuant to a separate capitated hospital
           agreement, if any, bet\veen Hospital and Blue Shield.

   2.2     Location and AvailabHitv,

           (a)       Hospital Services shall be provided and made reasonably available at the location(s)
                     set forth in Exhibit A hereto.     Subject to bed availability and compliance with
                     admission criteria, Hospital will accept Authorized admissions of members t\venly·
                     four (24) hours a day.

           (b)       Hospital shall cooperate and comply with Blue Shield's language assistance
                     program, as set forth in the Provider Manual. Nothing in this Section shall be
                     construed as a delegation to Hospital of Blue Shield's obligations pursuant to
                     Section 1300.67.04 of Title 28 of the California Code of Regulations or Section
                     2538.3 of Title 10 of the California Code of Regulation, or deemed to limit
                     Hospital's obligations pursuant to Section 1259 of the California Health and Safety
                     Code.


                                                          7

   St Louise Regional l:fospita!.FfS Hospital Agreemem.. Ba~e U·Ol·lO
   Bn,;e FFS Hospital Agre~ment v2.3.0
   Propriern,y and Confidential - Blue Shield of California
Case 2:20-ap-01575-ER                  Doc 1-12 Filed 08/28/20 Entered 08/28/20 13:31:32                      Desc
                                       Exhibit Exhibit G-1 Page 10 of 34




                                                                       blue ij of calif ornia
  2.3      Licensure & Accreditation. At all times during the term of this Agreement, Hospital shall
           be lice11sed by the state of California, certified Lmder Title XVIII of the Social Security Act,
           and accredited by The Joint Commission.

  2.4      Standards for Provision of Care. Hospital shall maintain its facilities and equipment in
           accordance with all applicable legal requirements. Hospital shall comply with all federal
           and state laws, licensing requirements, and professional standards, and provide its
           services in accordance with generally accepted Hospital practices and standards
           prevailing in the applicable professional community at the time of treatment. Consistent
           with Title 10 of the California Code of Regulations, Section 2240.4, Hospital's primary
           consideration shall be the quality of the health care services rendered to Members.

  2.5      ()ualitv lm[2rovement/Casc Management/Utilization Management Programs.

           (a)       Hospital shall comply with Blue Shield's Medical Policy. Without limiting the
                     foregoing, Hospital shall cooperate fully with and participate in Blue Shield's
                     Quality Improvement and Utilization Management Programs, including its
                     Authorization procedures, as set forth in this Agreement and as described in the
                     Provider Manual. Hospital shall comply witl1 the decisions of the Blue Shield
                     Quality Improvement and Utilization Management Programs. If Hospital disputes
                     any such decision, Hospital shall comply with the decision pending resolution of the
                     dispute through the Appeal Process described in Article IX of this Agreement

            (b)      Hospital shall use commercially reasonable efforts to cooperate fully with Blue
                     Shield with regard to the Healthcare Effectiveness Data and Information Set
                     ("HEDIS") measurements, audits, guideline development, preventive services
                     utilization, disease/risk management, clinical service monitoring, and quality
                     improvement studies and initiatives.

           (c)       Hospital shall maintain a quality management program pursuant to which
                     Hospital will review, on a prospective, concurrent, and retrospective basis, the
                     quality, appropriateness, and level of care fumfahed to Medicare Advantage
                     Members. Such quality management program will include, without limitation, an
                     annual evaluation, annual quality management goats, proposed quality
                     management studie::;, and a description of Hospital's quality management
                     committee, Hospital shall provide advance written notice to Blue Shield of any
                     material change to such quality management program.



   2.6      Service Authorization. Hospital shall comply with the Authorization procedures and
            requirements set forth in the Provider Manual, this Section 2.6, and Exhibit D hereto.
            Hospital understands and agrees that, except in the case of Emergency Services or as
            othervvise provided in the Provider Manual or Exhibit D hereto, Hospital Services must be
            Authorized in advance by Blue Shield or its delegate in order for Hospital to be eligible for
            payment hereunder. In the case of Emergency Services, Hospital shall obtain Authorization
                                                            8

   St. Louise Regional Hospiwl-FFS Hospital Agreement_Base l 2-01-10
   Dase FFS Hospital Agreement v23.0
   Proprietary and Confidential- Blue Shidd of California
Case 2:20-ap-01575-ER                   Doc 1-12 Filed 08/28/20 Entered 08/28/20 13:31:32                         Desc
                                        Exhibit Exhibit G-1 Page 11 of 34




                                                                              blue ij of california
           from Blue Shield or its delegate as soon as possible, but in no t:vent later than twenty-four
           (24) hours after any admission, or the next occUtTing non-holiday weekday, whichever is
           later. Blue Shield will not retroactively deny Hospital's claims on the basis of Medical
           Necessity for services reviewed and Authorized pursuant to the Quality Improvement and
           Utilization Management Program, provided that Hospital submitted full and accurate
           information to Blue Shield for review under its Quality Improvement and Utilization
           Management Program. If Hospital fails to obtain Authorization prior to providing Hospital
           Services to a Member, as required, or if Hospital provides services outside of the scope of
           the Authorization obtained, then Blue Shield, or its delegate, shall have no obligation to
           compensate Hospital for such services; Hospital will be deemed to have waived payment for
           such services and shall not seek payment from Blue Shield, its delegate, or the Member
           except as otherwise specifically pem1itted in this Agreement.

   2.7      Cooperation with Discharge Planning. Hospital shall cooperate folly with Blue Shield or
            its delegate in planning and implementing the discharge of Members from Hospital's
            facility(ies), including, without limitation, providing Blue Shield's on-site discharge
            planning coordinator(s) reasonable access to Hospital's facility(ies) and Members.

   2.8      Phvsician Access. Hospital shall provide each Member's treating physician such access to
            Hospital's facilities as may be appropriate to provide professional services to the Member,
            in accordance with the bylaws, rules, and regulations established by Hospital with the
            approval of Hospital's governing board. Members' physicians shall not be denied staff
            membership or clinical privileges on the basis of sex, race, age, religion, color, national
            original, sexual orientation, disability, or any other criteria lacking professional justification,
            nor will such privileges be arbitrarily delayed. If a Member requires the care of a specialist
            physician, and no such physician who is a Blue Shield Provider has active privileges at
            Hospital, Hospital shall consider, in as rapid a manner as possible, taking into consideration
            possible emergency situations, requests from qualified persons for temporary privileges at
            Hospital, and shall grant such temporary privileges, provided such persons meet and
            conform to the requirements of Hospital's medical staff bylaws and rules and regulations for
            temporary privileges.

   2.9      Submission of Phvsician Hospital Privilege Roster. Hospital shall provide Blue Shield
            with an updated physician hospital privilege roster, preferably in electronic format, at
            least annually, as well as upon Blue Shield's request, which shall not exceed two (:2)
            requests annually.

   2. 10    Provider Manual. Hospital shall comply with the Provider Manual, the tcnns of which are
            incorporated herein by reference. Blue Shield may, in its sole discretion, periodically
            modify the Provider Manual. To the extent of any conflict between this Agreement and the
            Provider Manual, the terms of this Agreement shall govern. Blue Shield will notify Hospital
            sixty (60) days prior to the effective date of any change to the Provider Manual. If Hospital
            reasonably concludes that a change to the Provider Manual is material, Hospital shall notify
            Blue Shield, in writing, prior to the effective date of the change. Following receipt of
            Hospital's notice, Hospital and Blue Shield shall confer in good faith regarding the change
                                                               9

   St. Louise Regional Hospital. FFS Hospital Agreement .. Base 12-0 I - LO
   Base FFS Hospital Agreement v2J.0
   Pmpri~tary and Confidential - Blue Shield of California
Case 2:20-ap-01575-ER                   Doc 1-12 Filed 08/28/20 Entered 08/28/20 13:31:32                        Desc
                                        Exhibit Exhibit G-1 Page 12 of 34




                                                                       blue f{1J of california
            to find a mutually beneficial resolution. If Hospital and Blue Shield arc unable to reach
            agreement regarding the change within thirty (30) days of Hospital's notice, then, within
            sixty (60) days of Hospital's notice, Hospital may elect to tenninate this Agreement for
            cause pursuant to Section 10.3 hereof, and the Provider Manual change to which Hospital
            objected shall not be effective as to Hospital during the tennination notice period. During
            such termination period, both parties agree that any such change will not be effective until
            mutually agreed upon in writing.

  2.11      Disclosures. Hospital shall promptly notify Blue Shield in writing at the earliest reasonably
            practicable date of the occurrence of any of the following events: (a) loss or material
            restriction of any license or certification required in order for Hospital to provide Hospital
            Services; (b) loss of accreditation by The Joint Commission; (c) Hospital is excluded or
            suspended from participation in, ceases to be certified by, or is sanctioned by any state or
            federal healthcare program, including, without limitation, Medicare or Medi-Cal; (d)
            Hospital's liability insurance is canceled, terminated, not renewed, or materially modified;
            (e) Hospital becomes a defendant in a lawsuit filed by a Member or is required or agrees to
            pay damages to a Member for any reason; (f) any changes to the hospital-based (i.e.,
            emergency, radiology, pathology) physicians or physician groups providing services at
            Hospital; (g) any labor action or work stoppage that may materially impact Hospital's
            operations; (h) a petition is filed to declare Hospital bankrupt or for reorganization under the
            bankruptcy laws of the United States or a receiver is appointed over all or any portion of
            Hospital's assets; or (i) any act of nature or other event or circumstance which has or
            reasonably could be expected to have a materially adverse affect on Hospital's ability to
            pertonn its obligations under this Agreement. In addition, Hospital shall provide Blue
            Shield with advance written notice of any proposed material change in the ownership of
            Hospital, where legally permissible, or the sale of all or substantially all of the assets of
            Hospital.


                                      III. OBUGATIONS OF BLUE SHIELD

   3.1      Directorv & Use of Names.

            (a)       Blue Shield from time to time shall develop a directory of Blue Shield Providers,
                      which directory shall be distributed and/or made available to Members. Hospital
                      agrees that the following infonnation may be included in Blue Shield's written and
                      electronic directories, marketing materials, an<l publications provided to present or
                      potential Members and subscriber groups: (a) Hospital's name, address1 and phone
                      number; and (b) such other types of information regarding Hospital that are
                      reasonable to include in directories, marketing materials, or publications. If this
                      Agreement is terminated, or the Hospital listing information is or becomes incorrect
                      or incomplete, Blue Shield will have no ob1igation to correct, delete, or update such
                      listing information until such time as Blue Shield, in its sole discretion, issues a new
                      directory, marketing materials, or publication.

                                                              10

   St. Louise Regional Hospita!-FFS Hospital Agrccment_Basc 12.01.10
   Base FFS Hospital Agreement v~3.0
   Propri~tary and Confidential - Blue Shield of California
Case 2:20-ap-01575-ER                  Doc 1-12 Filed 08/28/20 Entered 08/28/20 13:31:32                   Desc
                                       Exhibit Exhibit G-1 Page 13 of 34




                                                                          blue, of california
           (b)       Hospital may identity itself as a Blue Shield Provider.

           (c)       Except as provided in Sections 3. l(a) and (b), neither party shall use the other
                     party's name, trademark(s), or service mark(s), without the other party's prior
                     written consent, which consent shall not be unreasonably withheld.

  3.2      Administrative Services. Blue Shield shall perform those services incident to the
           administration of a health care service plan, including, without limitation, processing
           enrollment applications and adjudicating claims for Covered Services that are the payment
           responsibility of Blue Shield.

  3.3      Disclosure of [nformation. Blue Shield shall make available to Hospital, upon contracting
           and upon written request, such information as is required by Sections 1300.71(1) and (o) of
           Title 28 of the California Code of Regulations. Blue Shield shall make such in.fonnation
           available in the Provider Manual and on the provider portal of Blue Shield's website at
           www.blueshieldca.com.



                             IV. ELIGIBILITY OF BLUE SHIELD MEMBERS

  4.1       Identification Cards & Verification. Blue Shield shall issue identification cards to
            Members, as set forth in the Provider Manual. Production of such identification cards shall
            be indicative of, but not conclusive of, a person's status as a Member. Blue Shield shall
            provide or shall make available to Hospital, in fonnats that may be accessed by Hospital
            electronically or telephonically, information regarding Member status.

  4.2       Verification of Eligibilitv. Hospital shall verify the eligibility of Members, in accordance
            with the Provider Manual. [f Hospital fails to verify Member eligibility in accordance with
            the Provider Manual, Blue Shield shall have no obligation to compensate Hospital for any
            services provided to patients who are not Members at the time such services are rendered.
            Hospital shall be entitled to reasonably rely on verification of Member eligibility provided
            by Blue Shield. If Hospital provides Authorized Hospital Services, in reasonable reliance
            upon verification of a patient's eligibility provided by Blue Shield, and such patient is
            subsequently detenn.ined ool to have been a Member at the time services were provided,
            Blue Shield shall compensate Hospital for such Authorized Hospital Services at the rates set
            forth herein, less amounts, if any, due to Hospital from any other health care service plan,
            insurer or third party payor (including Medicare) by which such patient is covered.


             V. BILLING. COMPENSATION & CHARGE MASTER OBLIGA TIO~S

   5. l     Claims Submission. Hospital shall bill Blue Shield for Hospital Serv·ices as follows:

            (a)       Hospital shall bill Blue Shield according to Hospital's Charge Master.

                                                           l)


   St. Louise Regional Hospital-FF$ Hospital Agreement_ Base 12·01- ! 0
   Base FFS HospiHII Agreem.:nt v23.0
   Proprietary and Confidential - Blue Shkld ofCalifomiu
Case 2:20-ap-01575-ER                Doc 1-12 Filed 08/28/20 Entered 08/28/20 13:31:32                        Desc
                                     Exhibit Exhibit G-1 Page 14 of 34




                                                                        blue~ of calif ornia
           (b)      Hospital shall bill Blue Shield once for every thirty (30) consecutive days that a
                    Memlx;r receives Hospital Services. If Hospital provides Hospital Services to a
                    Member for a pedod fewer than thirty (30) consecutive days (including any such
                    time period following a thirty (30} day peri.od for which Hospital has already billed
                    Blue Shield) 1 then Hospital shall bill Blue Shield for such shorter period of time.

           {c)      Hospital shall submit claims to Blue Shield within one hundred eighty (180) days
                    following the end of each period described in Section 5. l(b). If Blue Shield is not
                    the primary payor under the coordination of benefits rules described in Section
                    5.2(e), Hospital shall submit claims to Blue Shield within one hundred eighty (l 80)
                    days following the date payment or denial is received by Hospital from the primary
                    payor. Blue Shield may deny payment for any claims not received by Blue Shield
                    within one hundred eighty ( 180) days of the end of any such period or date. If
                    Hospital fails to submit a claim in a timely fashion, as set forth in this Section 5.1,
                    Hospital waives its right to any remedies and to pursue the claim further, and may
                    not initiate a demand for arbitration or other legal action against Blue Shield or bill
                    the Member for Hospital Services for which Blue Shield so denied payment;
                    provided, however, that Blue Shield shall, upon submission of a Provider Appeal
                    by Hospital, consider good cause for late submission of a claim denied as
                    untimely.

           (d)      Hospital shall use best efforts to submit claims electronically, following the
                    procedures set forth in the Provider Manual. If, despite best efforts, Hospital cannot
                    submit claims electronically, Hospital shall submit paper claims using a Form UB-
                    04, or any successor form approved by the Califomia Hospital Association, which
                    includes all information required by the Provider Manual so long as such
                    requirements are consistent with applicable law. In either case, payment by Blue
                    Shield will be made only upon receipt of a complete claim submitted by Hospital
                    in accordance with this Agreement.

           (e)       ln the adjudication of claims for payment hereunder, Blue Shield may request from
                     Hospital, and Hospital shall provide to Blue Shield, such records as Blue Shield
                     reasonably deems necessary to confirm that individually billed services(s) were
                     rendered and/or were Medically Necessary.

           (t)       Notwithstanding the forgoing provisions of this Section 5.1, if Hospital provides
                     Hospital Services to a Member and such Hospital Services are the financial
                     responsibility of a Blue Shield Provider (including Hospital) who is capitated by
                     Blue Shield for such Hospital Services, Hospital agrees that Hospital shall submit
                     billings to and seek payment from such capitated provider for Covered Services. fn
                     the event Hospital is unable to obtain payment from such capitatcd provider, for a
                     complete claim, within two (2) billing cycles of the original date of submission and
                     Hospital has: (i) complied with all tenns and conditions of its agreement (if any)
                     with the capitated provider; and (ii) to the extent applicable, complied with all
                     applicable tenns and conditions, including but not limited to any Authorization


   St. Louise Regional Hospital-FFS Hospital Agreernent_Base 12-0t-10
   Base FFS Hospital Agreement v23.0
   Proprietary and Confidential - Blue Shield of Ca!ifomb
Case 2:20-ap-01575-ER                Doc 1-12 Filed 08/28/20 Entered 08/28/20 13:31:32                         Desc
                                     Exhibit Exhibit G-1 Page 15 of 34




                                                                        blue~ of california
                     requirements, contained in the Provider Manual and this Agreement, Hospital shall
                     provide written notification, by certified mail, return receipt requested, to Blue
                     Shield and the applicable capitated provider. Blue Shield shall, within sixty (60)
                     days of receipt of notice, seek to resolve the non-payment by the capitated provider.
                     If after such sixty (60) days the non-payment has not been resolved and Blue Shield
                     reasonably determi.I1es that such amount is due Hospital, to the extent permitted by
                     any applicable agreement between Blue Shield and the capitated provider, Blue
                     Shield shall use reasonable efforts to pay the amount due Hospital for Covered
                     Services and deduct and offset such payment from any amount then or thereafter
                     payable by Blue Shield to the capitated provider. Hospital agrees that, in the event
                     that another capitatcd provider is financially responsible for such Covered Services
                     and that capitated provider does not have an agreement in effect with Hospital,
                     payment by Blue Shield on behalf of that capitated provider may be made in
                     accordance with the compensation tcnns set forth in this Agreement.
                     Notwithstanding the foregoing, in the event that a capitated provider fails to pay
                     Hospital for a claim due to the capitated provider's insolvency or bankruptcy,
                     Hospital and Blue Shield agree that Blue Shield shall not be liable for such claims
                     and the tcnns of this Section 5. l(c) shall be of no force or effect.

    5.2     Compensation Amounts. 1n exchange for the provision of Hospital Services pursuant to
            thls Agreement, Blue Shield shall pay Hospital in accordance with the following:

            (a)      In exchange for Hospital Services provided to Members enrolled in a Blue Shield
                     commercial Benefit Program, Blue Shield shall pay Hospital the lesser of: (i) one
                     hundred percent (100%) of Hospital's Allowed Charges, and (ii) the reimbursement
                     rates set forth in Exhibit C hereto, in either case, less any applicable Copayment.

            (b)      In exchange for Hospital Services provided to Members enrolled in a Blue Shield
                     Medicare Advantage Benefit Program, Blue Shield shall pay Hospital the lesser of:
                     (i) one hundred percent (100%) of Hospital's Allowed Charges, (ii) the
                     reimbursement rates set forth in Exhibit C hereto, or (iii) ninety-seven percent
                     (97.0%) of the reimbursement established by the Medicare program for inpatient
                     services and one-hundred percent (100%) of the reimbursement rates established by
                     the Medicare program for outpatient services, less any applicable Copayment.

            (c)       If, after the Effective Date, Hospital adds to its hospital license a new category of
                      service or service unit (a "New Service"} or if Hospital adds a category of service or
                      a new service unit which involves new technology and requires a significant
                      investment in equipment, has a materially higher cost of operation, and is of the type
                      or nature which is customarily carved out as a separate reimbursement category (a
                      "New Technology Service"), the terms of this Agreement will apply to such New
                      Service ancVor New Technology Service as reasonably detennin~d by Blue Shield.
                      Prior to the implementation of such New Service and/or New Technology Service,
                      Hospital shall have the option of providing Blue Shield with sixty (60) days prior
                      written notice of any such addition and requesting that both parties meet and confer
                                                          13

    St. Louise Regional Hospital-ff$ Hospital Agreement_Base 12-0!-IO
    Base FFS Hospital Agn:t.:ment v'.!3.0
    Proprietary and Confidential - Blue Shield of California
Case 2:20-ap-01575-ER                Doc 1-12 Filed 08/28/20 Entered 08/28/20 13:31:32                        Desc
                                     Exhibit Exhibit G-1 Page 16 of 34




                                                                      blue ~ of cal ifornia
                    in good faith to discuss altering the terms of this Agreement to establish a unique
                    reimbursement rate applicable to such service on a prospective basis only.
                    Beginning sixty (60) days after proper notice is received by Blue Shield and
                    continuing until such a time as Blue Shield and Hospital have negotiated and agreed
                    upon a new reimbursement rate, Hospital shall accept seventy five percent (75%) of
                    Hospital's Allowed Charges as payment for such service(s).


           (d)      Payment for Hospital Services shall be made by Blue Shield within the time-frames
                    mandated by applicable state or federal law, following receipt of all reasonably
                    necessary infonnation. Hospital shall use best eftorts to accept payment for Hospital
                    Services and receive related explanations of benefits ("E0Bs") via electronic funds
                    transfer ("EFT") and electronic remittance advice ("ERA11 ), respectively.

           (e)      Coordination of benefits, benefit determinations under the Medicare Secondary
                    Payor rules, and Workers' Compensation recoveries shall be conducted by Hospital
                    in accordance with the procedures set forth in the Provider M.anual.
                    Notwithstanding Section 5.1 or the foregoing provisions of this Section 5.2, if Blue
                    Shield is not the primary payor under coordination of benefit rules, Hospital shall
                    not make any demand for payment from Blue Shield until all primary sources of
                    payment have been pursued. In such cases, Blue Shield's financial obligation for
                    Hospital Services shall be limited to the amount, if any, which, when added to the
                    amount obtained by Hospital from all primary payors, equals the amount of
                    compensation to which Hospital is entitled under this Agreement for such Hospital
                    Services.

           (t)      Hospital agrees to accept payment pursuant to this Section 5.2, together with
                    applicable Copaymcnts payable by a Member, and coordination of benefit
                    collections and third party recoveries allowed under this Agreement, as payment in
                    full for Hospital Services.

           (g)      Hospital has agreed that Hospital will not at any time bet\.veen the Effective Date
                    and the Rate Loading Date (as defined below) submit to Blue Shield claims for
                    Hospital Services furnished on or after the Effective Date. For purposes of this
                    provision, the "Rate Loading Date" shall be defined as the earlier of (i) the date that
                    the rates set forth herein are loaded into Blue Shield's claims payment system, and
                    the thirtieth (301h) day following receipt by Blue Shield of this Agreement, executed
                    by Hospital. Blue Shield shall notify Hospital of the Rate Loading Date.

   5.3     Copavments. Hospital shall collect and retain, as additional compensation, the Member's
           applicable Copayment for Hospital Services provided by Hospital. Copayments for
           Hospital Services shall be calculated based on the lesser of: (i) the applicable Charge
           Mast,:,r rate, and (ii) the applicable reimbursement rates set forth in Exhibit C hereto.
           Hospital shall not waive a Member's Copayment obligation.


                                                        14

   SL Louise Regional Hospltal-FFS Hospital Agrcement_Base 12,01-IO
   Base fFS Hospital Agreement v23.0
   f'r()prictary and Confidential - Blue Shield of California
Case 2:20-ap-01575-ER                Doc 1-12 Filed 08/28/20 Entered 08/28/20 13:31:32                      Desc
                                     Exhibit Exhibit G-1 Page 17 of 34




                                                                      blue ijJ of cal ifornia
  5.4     Ovcrpavmcnt Recoveries. Blue Shield may request in writing with documentation a
          refund of any overpayment it has made to Hospital, within three hundred sixty-five (365)
          days of the date the payment was made, unless the overpayment was the result of fraud or
          misrepresentation on the part of Hospital (in which case, Blue Shield shall not be so time-
          barred from seeking such a refund). Blue Shield's procedures for notification of
          overpayments and notification of recovery of overpayments shall comply with Section
          l300.7l(d) of Title 28 of the California Code of Regulations. In addition, if Blue Shield
          determines Hospital has overcharged an individual properly identified as a Member of an
          Other Payor (as defined in Section l 1.1), upon written notification by Blue Shield of such
          overcharge, Hospital shall promptly refund such overpayment to Blue Shield, such Other
          Payor or to the Member, as applicable.

  5.5     ~barge Master Notifications. Hospital shall provide Blue Shield with notification
          relating to changes in Hospital's Charge Master as follows:

          (a)      Hospital shall notify Blue Shield in writing no fewer than thirty (30) days prior to
                   implementing any change(s) to Hospital's Charge Master that, in the aggregate,
                   exceed(s) eight (8%) percent. No modification to the Charge Master or the rates
                   charged by Hospital shall be applicable to Hospital Services provided to Members,
                   nor effective with respect to this Agreement, until thirty (30) days following
                   Hospital's written notice to Bt-ue Shield pursuant to this Section 5.5(a).
                   Notwithstanding the foregoing, Hospital shall have no obligation to notify Blue
                   Shield of any Charge Master increases resulting from routine Charge Master
                   maintenance items that are both: (i) Nominal (as defined below); and (ii)
                   implemented to accommodate new Hospital services, to update miscellaneous
                   charge codes for unique, patient-specific items, or to update HospitaPs underlying
                   pharmaceutical or Implant (as defined in Exhibit C) purchase costs. For purposes
                   of this Section 5.5, '"Nominal" Charge Master increases are, in aggregate, less
                   than one percent (1 %) in any Charge Master Year.

          (b)       In addition to any notice required by Section 5.S(a), on the first business day of
                   each calendar quarter, Hospital shall provide Blue Shield with written
                   confirmation, on such form as may be provided to Hospital by Blue Shield,
                   indicating whether Hospital did or did not implement any changes in its Charge
                   Master during the prior calendar quarter.

  5.6     Adjustments Resulting From Charge Master loci-eases

          (a)       In the event of a cumulative increase in Hospital's Charge Master, either on a single
                    date or over a period of time during any Charge Master Year, that exceeds Charge
                    Master "Modification Allowance" set forth in Section 5.6(d), Blue Shield may
                    decrease all percentage of Allowed Chfilges-based reimbursement payable pursuant
                    to Section 5.2 by the amount of the increase, less the Modification Allowance. Such
                    decrease shall be effective as of the effective date of the most recent modification
                    to Hospital's Charge Maskr which caused Hospital to exceed the Modification

                                                        15

  St Louise Regional Hospital-HS Hospital Agreernent_Ba$<: 12-01-10
  Base FFS Hospital Agrei:m,;nt v23.0
  Proprietary and Co(lfi<lential- Blue Shield of California
Case 2:20-ap-01575-ER                Doc 1-12 Filed 08/28/20 Entered 08/28/20 13:31:32                       Desc
                                     Exhibit Exhibit G-1 Page 18 of 34




                                                                           blue ij of california
                    Allowance, shall be applied to all successive rate periods thereafter, and shall be
                    calculated as follows:

                           [ (1   + Modification Allowance) / ( l + Actual Charge Master Increase))
                                                 x (Current% of Allowed Charges)
                                                 = Adjusted % of Allowed Charges

                                                       Example
                              5% Modification Allowance, 15% Actual Charge Master Increase,
                                               55% of Allowed Charge rate,
                                                   (1.05 / l.15)      X   55.0%"" 50.2%

           (b)      In the event of a cumulative increase in Hospital's Charge Master, either on a
                    single date or over a period of time during any Charge Master Year, that exceeds
                    Charge Master "Modification Allowance" set forth in Section 5.6(d), Blue Shield
                    may increase the Stop Loss Attaclunent Level set forth in Exhibit C by the
                    amount of the increase, less the Modification Allowance. Such increase shall be
                    effective as of the effective date of the most recent modification to Hospital's
                    Charge Master which caused Hospital to exceed the Modification Allowance,
                    shall be applied to all successive rate periods thereafter, and shall be calculated as
                    follows:


                           [(l    + Actual Charge Master Increase)/ (1 + Modification Allo\vance)]
                                              x (Current Stop Loss Attaclunent Level)
                                              == Adjusted Stop Loss Attachment Level

                                                           Example
                             5% Modification Allowance, 15% Actual Charge Master Increase,
                                     $70,000 current Stop Loss Attachment Level,
                                            ( l.15 I 1.05) x $70,000""' $76,667

           (c)      If Blue Shield is entitled to make any adjustment pursuant to Section 5.6(a) or (b),
                    Blue Shield will provide Hospital with an Addendum to this Agreement revising
                    the then current and all subsequently effective compensation exhibits (Exhibit Cs)
                    to reflect the changes to the percentage of Allowed Charges-based reimbursement
                    and Stop Loss Attachment Level(s) resulting from Charge Master increases
                    exceeding the Modification Allowance. Such Addendum shall be effective as of
                    the effective date of the most recent modification to Hospital's Charge Master
                    which caused Hospital to exceed the Modification Allowance and,
                    notwithstandi.ng anything in Section 12.2 to the contrary, shall be deemed
                    efkctive with the written consent of Hospital.

           (d)      Hospital's Charge Master "?vfodification Allowance" is Eight percent (8%).

                                                        16

   St. Louise R~gional Hospital-HS Hospital Agrcemcnt_Base l~·Ol-10
   !Jase rFS Hospital Agreement v:!3.0
   Proprietary and Confidential·- Blue Shield of California
Case 2:20-ap-01575-ER                 Doc 1-12 Filed 08/28/20 Entered 08/28/20 13:31:32                      Desc
                                      Exhibit Exhibit G-1 Page 19 of 34




                                                                         blue ij of california
  5. 7     Right to Audit Charge Master. Blue Shield shall have the right to audit Hospital's
           Charge Master within 12 mouths from the end of the applicable Charge Master Year to
           enforce the parties' respective rights and obligations under Sections 5.5 and 5.6 of this
           Agreement.

  5.8      Late Charge Master Notification Recoveries, If Hospital fails to give Blue Shield
           timely notice of any change to Hospital's Charge Master in accordance with Section 5.5
           hereof, and pursuant to Section 5.6 such change would have resulted in a change to the
           percentage of Allowed Charges~based reimbursement paid to Hospital pursuant to Section
           5.2, Blue Shield shall have the right to recalculate payments made to Hospital for
           Hospital Services furnished after the effective date of such change and to recover
           overpayments resulting from the resulting reduction in the percentage of Allowed
           Charges~based reimbursement according to the terms of Section 5.4.

   5.9     Blue Card Claims. Hospital will make reasonable efforts to submit claims to Blue
           Shield for Hospital Services reimbursable through the Blue Card Program.


                                       \-1. PROTECTION OF MEMBERS

   6.1     Non-discrimination. Except as otherwise provided in this Agreement, Hospital shall
           provide Hospital Services to Members in the same manner, in accordance with the same
           standards, and with the same level of availability as Hospital provides services to its other
           patients. Hospital shall not discriminate against any Member in the provision of Hospital
           Services on the basis of race, sex, color, religion, national origin, ancestry, age, marital
           status, physical or mental handicap, health status, disability, need for medical care,
           utilization of medical or mental health services or supplies, sexual preference or orientation,
           veteran's status, health insurance coverage, status as a Member, or other unlawful basis
           including without limitation, the filing by a Member of any complaint, grievance, or legal
           action against Hospital.

   6.2      Charges to Members.

            (a)      Except as expressly set forth in this Agreement, in no event, including, without
                     limitation, nonpayment by Blue Shield or Blue Shield's insolvency or breach of
                     this Agreement, shall Hospital bill, charge, collect a deposit from, impose a
                     surcharge on, seek compensation, remuneration, or reimbursement from, or have
                     any recourse against, a Member, or any individual responsible for such Member's
                     care, for Covered Services. Without limiting the foregoing, Hospital shall not
                     seek payment from a Member, or any individual responsible for such Member's
                     care, for Covered Services for which payment was denied by Blue Shield because
                     the bill or claim for such Covered Services was not timely or properly submitted
                     or because such Covered Services were related to a HAC or Never Event (as set
                     forth in Section III.B of Exhibit C hereto). If Blue Shield receives notice of a
                     violation of this Section 6.2, Blue Shield shall notifY Hospital and Hospital shall

                                                           17

   St. Louise Regional Hospital-FF$ Hospital Agre,ment_B.:ise l2-0l-l0
   Dase FFS Hospital Agreement v2J.O
   Proprietary and Confidential - Blue Shield of California
Case 2:20-ap-01575-ER                 Doc 1-12 Filed 08/28/20 Entered 08/28/20 13:31:32                         Desc
                                      Exhibit Exhibit G-1 Page 20 of 34




                                                                        blue, of california
                    have the opportunity to refond the Member. If Hospital does not refund the
                    Member for amounts charged in violation of this Section 6.2 within a reasonable
                    amount of time, Blue Shield shall have the right to take all appropriate action,
                    including, without limitation, reimbursing the Member for the amount of any
                    payment made and recouping the amount of such payment from Hospital.

           (b)      Hospital shall not bill or collect from a Member, or any individual responsible for
                    snch Member's care, any charges in connection with non-Covered Services, non-
                    Authorized services, or services determined not to be Medically Necessary, unless
                    Hospital has first obtained a writt~n acknowledgment from the Member, or the
                    individual responsible for the Member's care, that such services are not Covered
                    Services, not Authorized, or not Medically Necessary, as the case may be, and that
                    the Member, or the individual responsible for the Member's care, is financially
                    responsible for the cost of such services. Such acknowledginent shall be obtained
                    prior to the time such services are provided to the Member, when reasonably
                    practicable, and shall specify the specific services for which the Member, or the
                    individual responsible for the Member's care, is agreeing to accept financial
                    responsibility, and shall otherwise satisfy the applicable requirements set forth in the
                    Provider Manual. Hospital's compliance with the terms of this Section 6.2(b) shall
                    preserve for Hospital its right to seek payment from the responsible party for
                    applicable services.

           (c)       In the event of Blue Shield's insolvency or other cessation of operations, Hospital
                     shall continue to provide Hospital Services to Members through the period for which
                     such Members' premiums have been paid or, with respect to Members enrolled in
                     Blue Shield's Medicare Advantage Benefit Program, the duration of the contract
                     period for which CMS payments have been made, and, with respect to any Member
                     who is an lnpatient on the date of insolvency or other cessation of operations, until
                     the Member's discharge or transfer to another appropriate facility.

           (d)       The provisions of this Section 6.2 shall: ( i) survive the expiration or termination for
                     any reason of this Agreement; (ii) be construed to be for the benefit of Members;
                     and (iii) supersede any oral or v.ritten contrary agreement (now existing or hereafter
                     entered into) between Hospital and the Member.

            (e)      This Section 6.2 shall not be modified without the prior approval of the appropriate
                     government regulatory agency.

   6.3      Third Partv Liens. If a Member seeks and obtains a recovery from a third party or a third
            party's insurer for injuries caused to that Member, and only to the extent pem1itted by the
            Member's Evidence of Coverage and by state and federal law, Hospital shall have the right
            to assert a th.ird party lien for and to recover from the Member the reasonable value of
            Covered Services provided to the Member by Hospital for the injuries caused by the third
            party. Hospital's pursuit and recovery under third party liens shall be conducted in strict
            accordance ,vith the procedures set forth in the Provider Manual. Blue Shield shall similarly

                                                          18

   St. Louis~ Regional Hospital·FfS Hospital AgreementJ:lase 12-01-10
   Base FFS Hospital Agreement v2J.O
   Prnprietary and Confid<:ntial - B!ue Shield of California
Case 2:20-ap-01575-ER                  Doc 1-12 Filed 08/28/20 Entered 08/28/20 13:31:32                       Desc
                                       Exhibit Exhibit G-1 Page 21 of 34




                                                                            blue, of california
           have the right to assen a lien for and recover for payments made by Blue Shield for such
           injuries. Both parties shall cooperate in identifying such third party liability claims and in
           providing such infom1ation, within such time frames, as set forth in the Provider Manual.

   6.4     Benefits Determination.        Blue Shield reserves the right to make all final decisions
           regarding: Benefit Program coverage. Hospital shall refer Members who have inquiries or
           disputes regarding such coverage to Blue Shield for response or resolution.
           Notwithstanding the foregoing, tbis Section does not, and shall not be construed to, prohibit
           any physician from providing any medical treatment, or other advice that such physician
           believes to be in the best interest of the patient.

   6.5     Member Complaints & Grievances. Hospital shall promptly notify Blue Shidd of receipt
           of any claims, including, without limitation, professional liability claims, filed or asserted by
           a Member against Hospital. Hospital shall cooperate with Blue Shield in identifying,
           processing, and resolving all Member grievances and other complaints in accordance with
           Blue Sitield's complaint/grievance process and time limits set forth in the Provider Manual,
           as well as in accordance with such time limit'i as required by state and/or federal law.
           Hospital shall comply with Blue Shield's resolution of any such complaints or grievances
           and any specific findings, conclusions or orders of the California Department of Managed
           Health Care ("DivlliC") (or any successor agency).

   6.6      Medical Necessitv Assistance. Both parties agree, in the event that Blue Shield or its
            delegate is making or has made a determination regarding the Medical Necessity of a
            medical service requested or provided to a Member, Hospital will assist Blue Shield and/or
            its delegate in determining or verifying the Medical Necessity of such service, provide
            relevant medical records to Blue Shield and/or its delegate, and participate in any grievance,
            arbitration, and/or other proceedings in which such Medical Necessity determination is an
            issue. In addition, Hospital shall cooperate with and abide by the Medical Necessity
            determination of any external review entity to which Blue Shield is either obligated by law
            to submit such disputes or with which Blue Shield has implemented a program to submit
            such disputes to external review.

   6. 7     Free Exchange of Information. No provision of this Agreement shall be construed to
            prohibit, nor shall any provision in any contract between Hospital and its employees or
            subcontractors prohibit, the free, open and unrestricted exchange of any and all
            information of any kind between health care providers and Members regarding the nature
            of the Member's medical condition, available health care treatment options and
            alternatives and their relative risks and be11efits, whether or not covered or excluded
            under the Member's Benefit Program, and the Member's right to appeal any adverse
            decision made by Hospital or Blue Shield regarding coverage of treatment that has been
            recommended or provided. Hospital shall neither penalize nor sanction any health care
            provider in any way for engaging in such free, open, and unrestricted communication
            with a Member or for advocating for a particular service on a lvkmher's behalf.

   6.8      Insurance.
                                                             19

   St. Louise Regional Hospita!.fFS Hospital Agreement__ Rase 12 .Q ! -10
   B,m FfS tfo,pital Agreement v~}.0
   Proprietary and Confidential - Bh1e Shield oi California
Case 2:20-ap-01575-ER                Doc 1-12 Filed 08/28/20 Entered 08/28/20 13:31:32                     Desc
                                     Exhibit Exhibit G-1 Page 22 of 34




                                                                       blue~ of california

           (a)      Hospital shall maintain professional liability (malpractice) insurance and general
                    liability insurance coverage in the minimum amount of One Million Dollars
                    ($1,000,000) per occurrence and Three Million Dollars ($3,000,000) annual
                    aggregate. If Hospital maintains a «claims made" malpractice insurance policy,
                    Hospital shall keep such policy in effect for at least five (5) years following the
                    expiration or tennination for any reason of this Agreement, or purchase ex.tended
                    reporting coverage (tail insurance) sufficient to ensure that insurance coverage in
                    the amount set forth in this Section 6.8(a) is maintained for claims which arise
                    from services provided by Hospital during the term of this Agreement

           (b)      Hospital shall maintain Workers' Compensation insurance covering all employees
                    of Hospital.

           {c)      Hospital shall notify and provide evidence to Blue Shield at the time of any
                    amendment, change, or modification to such insurance coverage, and at any other
                    time upon reasonable request by Blue Shield.



                          \-TI. MEDICAL RECORDS & CONFIDENTIALITY

   7.1     Medical Records. Hospital shall prepare and/or maintain complete, timely and accurate
           medical and other records with respect to services provided to Members, in the same
           manner as for other patients of Hospital. Hospital will require that all physicians treating
           Members at Hospital's facility(ies) create and maintain, in an accurate and timely
           manner, for each Member who has obtained care from such physician, a medical record
           that is organized in a manner that contains such demographic and clinical information as
           is necessary, in the opinion of the Blue Shield medical director and the Hospital medical
           director, to adequately document the medical. problems of, and medical services provided
           to, the Member. Such records shall include a historical record of diagnostic and
           therapeutic services recommended or provided by, or under the direction of, the
           physician. Such records shall be in such a form as to allow trained health professionals,
           other than the physician, to readily determine the nature and extent of the Member's
           medical problem and the services provided and to permit peer review of the care
           provided. Such records shall, upon request, and within l"easonable time requirements, be
           made available without charge to Blue Shield, its designated agents and to a Member's other
           providers. Hospital understands and agrees that neither Blue Shield (including any
           delegate) nor a Member shall be required to reimburse Hospital for expenses related to
           providing copies of Member records or documents pursuant to a request from any
           Government Official (as defined in Section 8. l(a)) or in order to assist Blue Shield (or its
           delegate) in utilization management and/or quality control activities. Copies of medical
           records requested by Blue Shield for any other pUIJJOse shall be reimbursed at a rate of
           Twenty-Five Cents ($0.25) per page, not to exceed Twenty·Five Dollars ($25) per medical
            record.     In addition, upon request Hospital shall, without charge, transmit Member's
                                                         20

   St. Louise Regional Hospita!.fFS Hospital Agrccment_Base 12-01-10
   Flase FFS Hospirn! Agreement v23.0
   Proprietary and Confidential · Blue Shield of California
Case 2:20-ap-01575-ER                   Doc 1-12 Filed 08/28/20 Entered 08/28/20 13:31:32                    Desc
                                        Exhibit Exhibit G-1 Page 23 of 34




                                                                       blue t\1 of cal if ornia
           medical record in.fonnation to Government Officials. Hospital shall secure from the
           Member, upon admission or prior to providing services, a release of medical infotmation, if
           such a release is required by law.

  7.2      Confidentialitv. Hospital shall comply with all applicable state and federal laws regarding
           privacy and confidentiality of medical infonnation an<l records, including without limitation}
           mental health records. Hospital shall develop policies and procedures to ensure Member
           medical records are not disclosed in violation of California Civil Code Section 56, ct. seq.,
           or any other applicable state or federal law. To the extent Hospital receives, maintains, or
           transmits medical or personal infonnation of Members electronically, Hospital shall comply
           with all state and federal laws relating to protection of such infonnation including, without
           limitation, the Health Insurance Portability & Accountability Act ("HIPAA") provisions on
           security and confidentiality and any Centers for Medicare and Medicaid Services ("CMS")
           regulations or directives relating to Medicare beneficiaries.

  7.3       Member Access to Records.       Hospital shall ensure that Members have access to their
            medical records, in accordance with the requirements of state and federal law.


                     \,lll. COOPER:\TION \.VITH AFDTTS & CERTIFICATIONS

  8.1       Disclosure of Records.

            (a)       Hospital shall comply with all provisions of the Omnibus Reconciliation Act of
                      1980 regarding access to books, documents, and records. Without limiting the
                      foregoing, Hospital shall maintain such records and provide access to such books,
                      documents, and records to Blue Shield and to the Di\i{HC (or any successor agency)
                      CMS, any Peer Review Organization ("PRO") with which Blue Shield contracts as
                      required by CMS, the U.S. Comptroller General, their respective designees and any
                      other governmental officials entitled to such access by law (collectively,
                      "Government Officials"), as required by law and as necessary for compliance by
                      Blue Shield with state and federal laws governing Blue Shield. Hospital shall grant
                      to Blue Shield and/or Government Officials, upon request and within a reasonable
                      amount of tim,\ access to and copies of the medical records, books, charts, and
                      papers relating to Hospital's provision of health care services to Members, the cost
                      of such services, and payment received by Hospital from the Member (or from
                      others on the Member's behalf), and to the financial condition of Hospital. Such
                      records described herein shall be maintained at least six (6) years from date of
                      service or in the case of financial records of Hospital, six (6) consecutive fiscal
                      years, and, if this Agreement is applicable to Blue Shield's Medicare Advantage
                      program, ten (10) years from the close of CMS's fiscal year in which the contract
                      wac; in effect (or for a particular record or group of records, a longer time period
                      when CMS or DtvlliC requests such longer record retention and Hospital is notified
                      of such request by Blue Shield), and in no event for a shorter period than as may be
                      required by the Knox-Keene Act and the regulations promulgated thereunder. All
                                                             21

   St. Louise Regional Hospital-FF$ Hospital Agreemcot_Base 11,0i-10
   Biis~ FE'S Hospital Agreentent v23.0
   Proprietary and Confidential- Blue Shield of California
Case 2:20-ap-01575-ER                  Doc 1-12 Filed 08/28/20 Entered 08/28/20 13:31:32                        Desc
                                       Exhibit Exhibit G-1 Page 24 of 34




                                                                          blue f$JJ of california
                     books, document and records of Hospital shall be maintained in accordance with the
                     general standards applicable to such book, document or record keeping and shall be
                     maintained during any governmental audit or investigation.



           (b)       Hospital shall, on request, disclose tn Government Officials the method and amount
                     of compensatlon or other consideration to be received by it from Blue Shield or
                     payable by Hospital to its subcontractors. Hospital shall maintain and make
                     available to Government Officials:              (i) its subcontracts; and (ii)
                     compensation/financial records relating to such subcontracts and compensation from
                     Blue Shield.

           (c)       Upon forty-eight (48) hours prior notice, Hospital shall make any records of its
                     quality improvement and utilization review activities pertaining to Members and
                     provider credentialing files available to Blue Shield's Quality and Utilization
                     Review Committee. Such sharing of records shall be in accordance with, and
                     limited as required by, Section 1157 of the California Evidence Code and Section
                     13 70 of the California Health and Safety Code, and shall not be construed as a
                     waiver of any rights or privileges conferred on either party by those statutes.

           (d)       Blue Shield, at its sole cost and expense, and with reasonable prior notice to
                     Hospital, may from time to time audit the books and records of Hospital as they
                     relate to Hospital's services, billings, claims payments, and reporting pursuant to this
                     Agreement. Blue Shield and Hospital agree that such audits shall be performed in
                     accordance with Hospital's established and reasonable audit policies.

  8.2       Site Evaluations.        Hospital shall pcnnit Government Officials and accreditation
            organizations to conduct periodic site evaluations and inspections of its facilities and
            record~. lf a Government Official or accreditation organizations finds any deficiencies in
            such facilities or records, Hospital shall substantially correct such deficiencies within thirty
            (30) days of receipt of notice from such Government Official or accreditation organizations.
            Hospital shall pennit Blue Shield to conduct periodic site evaluations of its facilities. Such
            site evaluations shall be at a reasonable time as mutually agreed by Hospital and Blue
            Shield. If Blue Shield finds any deficiencies in such facilities Hospital shall use
            commercially reasonable efforts to correct such deficiencies within thirty (30) days of
            receipt of notice from Blue Shield. Hospital and Blue Shield agree that Blue Shield's access
            to and right to review records pertaining to Members shall be pursuant to Sections 7. l and
            8. l, as applicable.

   8.3      Accreditation Survevs. Hospital shall cooperate in the manner described in Sections 8.1
            and 8.2 hereof with respect to surveys and site evaluations relating to accreditation of Blue
            Shield by the National Committee For Quality Assurance ("NCQA") or any other
            accrediting organization. Hospital further agrees to promptly in·iplement any changes Blue
            Shield deems reasonably required as a result of any such survey.

                                                           22

   St. Louis~ R~gional Hospital-FFS Hospital Agre!ment._Base l'.!·01-10
   Ba,e FFS Hospital Agreement v::!3.ll
   Proprietary and Confidential- Blue Shield of California
Case 2:20-ap-01575-ER                   Doc 1-12 Filed 08/28/20 Entered 08/28/20 13:31:32                     Desc
                                        Exhibit Exhibit G-1 Page 25 of 34




                                                                            blue, of calif ornia
   8.4      Compliance Monitoring. Hospital shall cooperate with Blue Shield in the performance of
            any monitoring, studies, evaluations, analyses, or surveys of Hospital's performance of
            services hereunder, required by Government Officials or accrediting organizations.


                                         IX. RESOLUTION OF DISPUTES

   9. I     Provider Appeal Resolution Process.

            (a)       Blue Shield's Provider Appeal resolution process ("Appeal Process") shall apply
                      to any and all disputes arising under this Agreement. The Appeal Process shall
                      comply with Sections 1367(h), 1371, 1371.1, 1371.2, 1371.22, 1371.35, 1371.36,
                      13 71.37, 1371.4, and 1371.8 of the California Health & Safety Code, and Sections
                      1300.71, 1300.71.38, 1300.71.4, and 1300.77.4 of Title 28 of the California Code
                      of Regulations. The Appeal Process shall be described in the Provider Manual
                      and on the provider portal of Blue Shield's website at www.blueshieldca.com.

            (b)       The Appeal Process consists of two (2) levels:

                      (i)       Initial Appeals Process. Provider Appeals must be submitted by Hospital,
                                in writing, within three hundred sixty-five (365) days of Blue Shield's
                                determination, lack of action or alleged breach, to the address for Initial
                                Provider Appeals provided on the provider portal of Blue Shield':,; website
                                at www.blucshieldca.com.

                      (ii)      Final Appeal Process. Any Provider Appeal that is not resolved to
                                Hospital's satisfaction during the Initial Appeal Process must be submitted
                                to the Final Appeal Process. All Provider Appeals must be submitted to
                                the Final Appeal Process by Hospital, in writing, withi.11 ninety (90)
                                working days of Blue Shield's Initial Provider Appeal determination, to
                                the address for such Provider Appeals provided on Blue Shield's website
                                at www.blueshieldca.com.

             (c)       Each Provider Appeal must contain the following infom1ation:

                       (i)      Hospital's name;

                       (ii)      Hospital's identification number - the Blue Shield provider identification
                                 number (P[N\ tax identification number, or National Provider Identifier
                                 (NPI);

                       (iii)     Hospital mailing address and phone number;

                       (iv)      Blue Shield's Internal Control Number (ICN), when applicable;

                        (v)      The patient's name) when applicable;
                                                             23

    St. Louise R.:gional Hospiml-FFS Hospital A,,>reement_Base l:?.-Ol-10
    Bas~ FFS Hospital Agreement v23.0
    Propriern.ry and Confidential - Blue Shield of California
Case 2:20-ap-01575-ER               Doc 1-12 Filed 08/28/20 Entered 08/28/20 13:31:32                       Desc
                                    Exhibit Exhibit G-1 Page 26 of 34




                                                                       blue \\]J of calif ornia
                    (vi)     The patient's Blue Shield subscriber number, when applicable;

                    (vii)    The date of service, when applicable; and

                    (viii)   A clear explanation of the issue the provider believes to be incorrect,
                             including supporting medical records, when applicable.

                    (ix)     In addition, as applicable, bundled appeals must identify individually each
                             item by using either the ICN or the section of the contract and sequential
                             numbers that are cross-referenced to a document or spreadsheet.

           (d)      This Section 9. 1 docs not in any way modify the provisions of Section 9.2 hereof
                    relating to arbitration of disputes that cannot be resolved through the Appeal
                    Process. However, if Hospital fails to submit a Provider Appeal to either level of
                    the Appeal Process within the timeframcs set forth above, Hospital shall be
                    deemed to have waived its right to any remedies and to pursue the matter further.
                    Without limiting the foregoing, in such instance, Hospital may neither initiate a
                    demand for arbitration pursuant to Section 9.2 of this Agreement nor pursue
                    additional payment from the Member.

           (e)      Blue Shield and Hospital agree to submit any disputes that cannot be resolved by
                    the Appeal Process to binding arbitration pursuant to Section 9.2 of this
                    Agreement Pursuit by Hospital of a dispute through the process described in this
                    Article IX shall neither modify nor relieve Hospital of any obligations to continue
                    to provide services to Members in accordance with and to comply with all terms
                    of this Agreement.

   9.2     Arbitration of Disputes. AJ.1y dispute (other than a claim of medical malpractice) between
           the parties that exceeds the jurisdiction of Small Claims Court and that was reviewed
           through, but not resolved by, the Appeal Process set forth in Section 9.1, shall be settled by
           fmal and binding arbitration in San Francisco, Los Angeles, San Diego or Sacramento,
           California, whichever city is closest to Hospital. Arbitration shall be conducted by and
           under the Commercial Rules of the American Arbitration Association. The arbitration
           decision shall be binding on both parties. The arbitrator shall be bound by applicable
           state and federal law and shall issue written findings of fact and conclusions of law. The
           arbitrator shall have no authority to award damages or provide a remedy that would not
           be available to such prevailing party in a court of law nor shall the arbitrator have the
           authority to award punitive damages. The cost of the arbitration shall be shared equally
           by Hospital and Blue Shield; provided that each party shall be responsible for its own
           attorneys' fees and costs.

   9.3     Limitation of Actions. A demand for arbitration pursuant to Section 9 .2 must be filed
           within twenty-four (24) months of Blue Shield's detennination, lack of action or alleged
           breach that is the subject of the dispute. Should the aggrieved party fail to file a demand
           for arbitration of the dispute within the timeframe set forth herein, the aggrieved party
           shall have waived its tights and remedies with respect to the alleged breach. The
                                                         24

   St Louise Regional Hospita\.FF5 llospital Agreement_Base 12-01-10
   Base ffS Hospital Agreement v~3.0
   Proprietary and Confidential - Blue Shield QfCa!ifomia
Case 2:20-ap-01575-ER                Doc 1-12 Filed 08/28/20 Entered 08/28/20 13:31:32                         Desc
                                     Exhibit Exhibit G-1 Page 27 of 34




                                                                       blue~ of calif ornia
           aggrieved party shall have no right to pursue any remedy with respect to such alleged
           breach, including, without limitation, initiation of any civil action in state or federal
           court, and, if the aggrieved party is Hospital, Hospital shall have no right to pursue
           payment of any disputed amounts from the Member.


                                         X. TER:\'I & TER;\llNATION

  10.1     Term. Unless earlier terminated under the Tennination for Cause Section 10.3, and the
           Immediate Termination Section 10.4, tbis Agreement shall become effective as of the
           Effective Date (December 1, 2010), and shall continue in effect for three (3) years thereafter
           (November 30, 2013) (the "Initial Term"), unless earlier terminated as set forth in this
           Agreement. Unless either party notifies the other party at least one hundred eighty (180)
           days prior to the expiration of the Initial Term, this Agreement shall automatically renew
           for additional terms of one (1) year each, unJess and until tenninated as set forth in this
           Agreement

  l 0.2    Termination Without Cause. During the Initial Tenn, neither party may terminate this
           Agreement without cause. Thereafter, either party may terminate this Agreement without
           cause by giving to the other party at least one hundred eighty (180) days prior written notice
           of termination. Any tcmunation pursuant to this Section 10.2 shall become effective the
           first day of the calendar month following the expiration. of the notice period.

  10.3     Termination for Cause.

           (a)      Either party may terminate this Agreement for material cause, follo\ving written
                    notice and the opportunity to cure described in Section 10.3(b). The following shall
                    constitute material cause for termination:

                    (i)      Bv Hosvital: (A) revocation of Blue Shield's license necessary for the
                             perfonnance of this Agreement; (B) breach by Blue Shield of any material
                             tenn, covenant, or condition of this Agreement; or (C) failure of Blue Shield
                             and Hospital to agree upon any material change to the Provider Manual in
                             accordance with Section 2. l O.

                     (ii)     Bv Blue Shield: (A) commencement of any voluntary or involuntary
                              proceedings by or against Hospital, or a parent, affiliate or subsidiary
                              thereof, under any bankruptcy, reorganization, insolvency or other similar
                              law of any jurisdiction; (B) failure by Hospital to provide Hospital Services
                              consistent with the standards and/or procedures set forth in this Agreement
                              and/or any material standards and/or procedures in the Provider Manual; (C)
                              revocation, tennination, or restriction of any type of any license required in
                              order for Hospital to provide Hospital Services pursuant to this Agreement;
                              or (D) breach by Hospital of any material term, covenant, or condition of this
                              Agreement, including, without limitation, repeated failure to comply with
                              procedures set forth in the Provider !Yfonual.
                                                        25

   St. Louise Regional Hospital-FFS Hospital Agre~ment_Base 12-01-10
   Base f'FS Hospital Agreement v23.0
   Proprietary and Confid.:ntial- Blue Shield of California
Case 2:20-ap-01575-ER               Doc 1-12 Filed 08/28/20 Entered 08/28/20 13:31:32                         Desc
                                    Exhibit Exhibit G-1 Page 28 of 34




                                                                      blue ij of california

           (b)      A party seeking to terminate this Agreement pursuant to Section I0.3(a) shall notify
                    the other party in writing of the nature of the cause and shall provide the non-
                    terminating party thirty (30) days from the receipt of such notice to cure or otherwise
                    eliminate such cause. If, within such thirty (30) days, the non-terminating party does
                    not remedy the breach, to the reasonable satisfaction of the terminating party, this
                    Agreement shall terminate at the end of the thirty (30) day period.

   10.4    Immediate Termination. Notwithstanding any provision of this Agreement to the
           contraty, Blue Shield may i.mntcdiately terminate this Agreement, upon written notice to
           Hospital, if: (i) Hospital is excluded from participation in Medicare; (ii) Hospital enters
           into a "private contract" with a Member for the provision of services, contrary to
           Medicare regulations applicable to Blue Shield (iii) Hospital fails to maintain all insurance
           required herein; (iv) after consulting with Hospital, Blue Shield determines, in good faith,
           that continuation of this Agreement may reasonably be expected to jeopardize the health,
           safety, or welfare of Members; or (v) after consulting with Hospital, Blue Shield reasonable
           determines that Hospital is likely to be financially unable to provide Hospital Services in a
           competent and tin1dy manner.

   10.5    Effect of Termination. As of thc! date of tennination., this Agreement shall be considered
           of no further force or effect whatsoever, and each of the parties shall be relieved and
           discharged hcrefrom, except that:

           (a)      Termination shall not affect: (i) those rights and obligations that have accrued and
                    remain unsatisfied prior to the termination of this Agreement; ( li) those rights and
                    obligations that expressly survive termination of this Agreement; or (iii) any rights
                    or obligations that may arise following tennination with respect to any occurrence
                    prior to termination. All such rights and obligations shall continue to be governed
                    by the terms of this Agreement

           (b)      Following temlination, Hospital shall comply with all applicable requirements of the
                    Knox-Keene Act and the regulations promulgated thereunder, including, without
                    limitation, those set forth in California Health & Safoty Code Section 1373.65.

           (c)      Following tem1ination, Hospital shall continue providing Hospital Services to
                    Members who, as determined by Blue Shield, qualify for completion of Covered
                    Services under California Health & Safety Code Section l373.96(c) ("Continuity of
                    Care Services"), in accordance with the provisions therein, at seventy-five (75%)
                    percent of Allowed Charges.

           (d)      Following tcnuination, Hospital shall, at Blue Shield's option, continue providing
                    Hospital Services to Members (other than Members entitled to Continuity of Care
                    Services) undergoing medical treatment upon the date of termination of this
                    Agreement, for the duration of the Health Services Contracts through which such
                    Members are enrolled with Blue Shield and for 1,vhich dues or subscription charges
                                                        26

   St. Louise Regional Hospiw!-fFS Hospital Agreement Base 12-0l-lO
   Base FFS Hospilal Agreement v:23.0
   Proprietary and Confidential - Blue Shield of California
Case 2:20-ap-01575-ER                Doc 1-12 Filed 08/28/20 Entered 08/28/20 13:31:32                     Desc
                                     Exhibit Exhibit G-1 Page 29 of 34




                                                                        blue \VJ of california
                    are paid to Blue Shield, or until such time as Blue Shield has arranged for an
                    alternative source of services for each such Member from other Blue Shield
                    Providers at the following rates, less any applicable Copayments: Seventy-Five
                    Percent (75%) of Hospital's Allowed Charges for Commercial lL.vIO and PPO
                    Members and one hundred percent ( l 00%) of the Medicare allowable for Medicare
                    Advantage Members.

           (e)      All written, printed, or electronic communications to Members concerning
                    termination of this Agreement shall comply with California Health & Safoty Code
                    Section 1373.65(£).

   10.6    Termination Not an Exclusive Remcdv. The temunation of this Agreement by either
           party pursuant to this Article X is not an exclusive remedy. The terrninating party shall
           ret..1in and may exercise whatever rights it may have in law or equity as may be necessary to
           enforce its rights under this Agreement.

   l 0.7   Survival, This Section l 0.7 and the following Sections of this Agreement shall survive the
           expiration or termination for any reason of this Agreement: Sections 5.1, 5.2, 5.3, 5.4,6.l,
           6.2, 6.5, 6.6, 7.1, 7.2, 7.3, 8.1, 9.1, 9.2, 9.3, l0.5, 12.11, 12.13, 12.14, 11.15 and 12.16.


                                                XI. OTHER PA YORS

   l l.l   Other Pavors. Blue Shield may contract with employers, insurance companies,
           associations, health and welfare trusts, or other organizations to provide administrative
           services for plans provided by those entities that are not underwritten by Blue Shield
           (including both local and Blue Cross/Blue Shield National Accounts Programs). In
           addition, Blue Shield may extend this Agreement to managed care arrangements
           established by Blue Shield subsidiaries, or by persons or entities using the network Blue
           Shield has established pursuant to agreements with CareTrust Networks and Blue Shield
           of California Life & Health Insurance Company. All such entities shall be referred to as
           "Other Payors". Blue Shield shall require that the h~alth programs of Other Payors
           include provisions to encourage the use of Blue Shield Providers (including Hospital).

   11.2    Responsibilitv for Pavment. Hospital agrees to look solely to Other Payors for payment
           for services furnished to Members of such Other Payor. If Hospital is unable to obtain
           payment from any Other Payor, Blue Shield shall, upon 11oticc from Hospital, make
           commercially reasonable efforts to assist Hospital in obtaining such payment. However,
           any continuing dispute with respect to such payment shall be settled solely between
           Hospital and such Other Payor with good faith facilitation by Blue Shield.

   l L3     Applicabilitv of Agreement: ldentitv of Other Pavors. The provisions o( this
            Agreement shall apply to services rendered to Members enrolled in health benefit
            programs of Other Payors. Blue Shield will periodically give Hospital notice of the
            identity of Other Payors.

                                                         27

   St- Louise Regional Hospital-FFS Hospital Agreement_Base 12-0l .lQ
   Base FFS Hospital Agreement v23J)
   Proprietary and Confidential -- Blue Shield of Cali fomia
Case 2:20-ap-01575-ER                 Doc 1-12 Filed 08/28/20 Entered 08/28/20 13:31:32                        Desc
                                      Exhibit Exhibit G-1 Page 30 of 34




                                                                       blue~ of california
                                        XII. GENF.R\L PROVISIONS

  12. l    Entire Agreement. The actached Exhibits, together with all documents incorporated by
           reference in the Exnibits, and the Provider Manual, as from time to time amended in
           accordance with this Agreement, fom1 an integral part of this Agreement and are
           incorporated by reference into this Agreement. This Agreement constitutes the entire
           understanding and agreement of the parties regarding its subject matter, and supersedes any
           prior oral or VvTitten agreements, representations, tutderstandings or discussions among the
           parties with respect to such subject matter. Not\Vithstanding the foregoing, this Agreement
           shall neither supersede nor replace any capitated HMO (including, without limitation,
           Medicare Advantage) hospital agreement that may exist between Hospital and Blue Shield,
           which agreement shall solely apply with respect to the provision of services to any HMO
           Members for whom Hospital has financial responsibility for Covered Services under such
           capitated agreement

  l 2.2    Amendments. Except as provided in Section 2.10, Section 5.6(c), and this Section 12.2,
           this Agreement may be amended only by mutual, vvTitten consent of Blue Shield and
           Hospital's duly authorized representatives. Notwithstanding the foregoing, if Blue Shield's
           legal counsel dctennines in good faith that this Agreement must be modified to be in
           compliance with applicable federal or state law or to meet the requirements of accreditation
           organizations that accredit Blue Shield and its providers, Blue Shield may amend this
           Agreement by delivering to Hospital a written amendment to this Agreement incorporating
           the legally required modifications (the "Legally Required Amendment"), along with an
           explanation of why such Legally Required Amendment is necessary. If Hospital does not
           object to the Legally Required Amendment, in writing, within sixty (60) days following
           receipt thereot~ such Legally Required Amendment shall be deemed accepted by Hospital
           and an amendment to this Agreement. If Hospital timely objects to the Legally~Requircd
           Amendment, then Hospital and Blue Shield shall confer in good faith regarding Hospital's
           objection(s). lf Hospital and Blue Shield arc unable to rcsolw Hospital's objection(s) to
           the parties' mutual satisfaction within thirty (30) days of Hospital's notice, then, within sixty
           (60) days of Hospital's notice, Hospital may elect to terminate this Agreement upon ninety
           (90) days prior written notice to Blue Shield, and the Legally Required Amendment to
           which Hospital objected shall not be effective as to Hospital during the tennination notice
            period. Unless Hospital so terminates this Agreement, such Legally Required Amendment
            shall be deemed accepted by Hospital and an amendment to this Agreement.

   12.3    Assignment. Neither party shall assign, transfer, or subcontract any of its rights, interests,
           duties, or obligations under this Agreement, whether by sale, assignment, negotiation,
           pledge or otherwise, without the prior written consent of the other party, Without limiting
           the foregoing, the following events shall constitute an assignment of this Agreement for
           purposes of this Section 12 .3: ( i) the sale, transfer or other disposition of all or
           substantially all of the issued and outstanding voting securities or interests of either party;
           (ii) the merger, consolidation or other reorganization of either party if, immediately
           following such transaction, either party or its member(s) shareholders or other equity
           holders (as existing immediately preceding such transaction) do not o,vn a majority of all
                                                         28

   St. Louise Regional Hospital-HS Hospital Agreement__Base 12-0!-!0
   Base FFS Ho,pital Agreement v23.0
   l'ropnetary and Confidential -Blue Shield of California
Case 2:20-ap-01575-ER                     Doc 1-12 Filed 08/28/20 Entered 08/28/20 13:31:32                  Desc
                                          Exhibit Exhibit G-1 Page 31 of 34




                                                                               blue~ of calif ornia
            classes of the issued and outstanding membership interests or voting securities of the
            surviving, consolidated or reorganized entity; and (iii) the issuance of any class of voting
            securities or interests by either party (or its successor) if, immediately following such
            transaction, either party's shareholders or other equity holders existing immediately
            preceding such issuance do not own a majority of all classes of the issued and
            outstanding voting securities or interests of either party. Subject to the foregoing, this
            Agreement shall be binding on and shall inure to the benefit of the parties and their
            respective heirs, successors, assigns and representatives.

  12.4      Third Partv Beneficiaries. This Agreement shall not confer or be construed to confer
            any rights or benefits to any person or entity other than the parties, and no action to
            enforce the terms of this Agreement may be brought against either party by any person or
            entity who is not a party hereto.

  12.5      Notices. All notices or communications required or permitted under this Agreement shall
            be given in writing and shall be delivered to the party to whom notice is to be given
            either: (a) by personal delivery, in which cases such notice shall be deemed given on the
            date of delivery; (b) by next business day courier service (e.g., Federal Express, UPS or
            other similar service), in which case such notice shall be deemed given on the business
            day following date of deposit with the courier service; (c) by United States mail, first
            class, postage prepaid, registered or certified, return receipt requested, in which case such
            notice shall be deemed given on the third (3rd) day following the date of deposit with the
            United States Postal Service; or (d) by facsimile transmission, in which case such notice
            shall be deemed given upon receipt of facsimile transmission confirmation. Notice shall be
            delivered or sent to the party's address or facsimile number set forth in Exhibit A, or such
            other address or facsimile number as may be provided by a party, from time to time,
            pursuant to this Section.

   12.6     lndegcndent Contractors. In the performance of each party's work, duties, and
            obligations pursuant to this Agreement, each of the parties shall at all times be acting and
            performing as an independent contractor, and nothing in this Agreement shall be constrUed
            or deemed to create a relationship of employer and employee, principal and agent, partner,
            or joint venturer.

   12.7     Indemnification. Each party agrees to indemnify the other party for, and to defend and
            hold hannless the other party from, any claims, causes of action, or costs, including
            reasonable attorneys' fees, aiising out of the indemnifying party's alleged or actual
            negligence or otherwise improper performance of its obligations hereunder. In addition,
            Hospital shall indemnify Blue Shield for any sanctions imposed by CMS upon by Blue
            Shield arising out of or related to Hospital's employment of or contract with an individual or
            entity excluded or suspended from participation Ln Medicare.

   12.8      Waiver of Breach. No delay or failure to require performance of any provision of this
             Agreement shall constitute a waiver of the performance of such provision or any other
             instance. Any waiver granted by a patty must be in writing, and shall apply solely to the

                                                               29

   St. Loui;e Regional Hospital-FFS Hospital Agreement_ Bas.:; l} -0 I - ! 0
   Base HS Hospital Agreement v23.0
   Proprietary and Confidential- Blue Shield of California
Case 2:20-ap-01575-ER                Doc 1-12 Filed 08/28/20 Entered 08/28/20 13:31:32                     Desc
                                     Exhibit Exhibit G-1 Page 32 of 34




                                                                        blue , of california
           specific instance expressly stated. A waiver of any term or condition of this Agreement
           shall not be construed as a waiver of any other terms and conditions of this Agreement,
           nor shall any waiver constitute a continuing waiver.

   12.9    Force l\fajeure. Neither party is liable for nonperfonnance or defective or late
           perfonnance of any of its obligations under this Agreement to the extent and for such
           periods of time as such nonperfonnance, defective performance or late performance is
           due to reasons outside such party's control, including acts of God, war (declared or
           undeclared), action of any governmental authority, riots, revolutions, fire, t1oods,
           explosions, sabotage, nuclear incidents, lightning, weather, earthquakes, storms,
           sinkholes, epidemics, or strikes (or similar nonperformance or defective pe1formance or
           late performance of employees, suppliers or subcontractors).

   12.10 Confidentialitv. Except as necessary to Hospital's and Blue Shield's perfonnance
         hereund(!r, or as required by law, the reimbursement rates set forth in this Agreement shall
         be confidential, and neither Hospital nor Blue Shield shall disclose such rates (other than to
         Government Officials or to Other Payors) without the prior written consent of the other
         party. Notwithstanding the foregoing, nothing in this Agreement shall prohibit Hospital
         from disclosing to Members and others the method by which they are compensated (e.g.,
         capitation, fee for service, etc.), it being acknowledged and understood that it is the precise
         compensation amounts for which confidential treatment is required by this provision.

   11.11 Non-Solicitation. During the tem1 of this Agreement, and for six. (6) months thereafter,
         Hospital shall not solicit, induce, or encourage any Member (except those Members covered
         under a Daughters of Charity Health System benefit plan) to disenroll from Blue Shield or
         select another health care service plan for health care services. Notwithstanding the
         foregoing, Hospital shall be entitled to freely communicate with. Members regarding any
         aspect of their health status or treatment.

   12.12 Association Disclosure. Hospital hereby expressly acknowledges its understanding that
         this Agreement constitutes a contract between Hospital and Blue Shield, that Blue Shield is
         an independent corporation operating under a license from the Blue Cross and Blue Shield
         Association, an association of independent Blue Cross and Blue Shield Plans (the
         "Association") permitting Blue Shield to use the Blue Shield Service Mark in the State of
         California, and that Blue Shiel<l is not contracting as the agent of the Association. Hospital
         forther acknowledges and agrees it has not entered into this Agreement based upon
         representations by any person other than Blue Shield and no person, entity, or organization
         other than Blue Shield shall be held accountable or liable to Hospital for any of Blue
         Shield's obligations to Hospital created under this Agreement. This Section shall not create
         any additional obligations whatsoever on the part of Blue Shield other than those obligations
         created under other provisions of this Agreement.

   12.13 Governing Law. This Agreement shall be governed by and construed according to the
         laws of the State of California, including, without limitation the Knox-Keene Act and the
         regulations promulgated thereunder. Any provision required to bt! in this Agreement by the

                                                          30

   St. Louise Regional Hospital-FFS Hospital Agreement_Base l 2·01~10
   Base FFS Hospital Agreement v2J.O
   Proprietary and Confid;:ntiat ·· Btue Shield of California
Case 2:20-ap-01575-ER                 Doc 1-12 Filed 08/28/20 Entered 08/28/20 13:31:32                    Desc
                                      Exhibit Exhibit G-1 Page 33 of 34




                                                                         blue, of california
           Knox-Keene Act and/or the regulations promulgated thereunder shall bind Blue Shield and
           Hospital, whether or not provided in this Agreement.

   12.l 4 Preemption bv Federal '{,,aw. To the extent any of the requirements of the Knox-Keene
          Act and the regulations promulgated thereunder are preempted by federal law applicable to
          the Medicare program, no such requirements shall apply with respect to Blue Shield's
          Medicare Advantage Program.

   12.15 Compliance With Law. Each party shall comply with all applicable state and federal laws.
         Without limiting the foregoing:

           (a)       Hospital shall comply with all applicable Medicare laws, regulations, and CMS
                     insttuctions including, without limitation, Title VI of the Civil Rights Act of
                     1964, Section 504 of the Rehabilitation Act of 1973, the Age Discrimination Act
                     of 1975, the Americans with Disabilities Act, and shall require its contractors and
                     subcontractors to do the same. Hospital shall include the requirements of this
                     Section and all other provisions required by federal and state laws, including,
                     without limitation, the BBA and related regulations, in all contracts or
                     subcontracts with other providers or entities.

           (b)       To the extent Employee Retirement Income Security Act ("ERISA") statutes and
                     regulations apply to the claims payment and Member complaint fimctions perfonned
                     by Hospital, Hospital shall comply with all such requirements.

   12.16 lnterpretation of Agreement. This Agreement shall not be interpreted for or against any
         one party on the basis of which party drafted this Agreement. This Agreement shall be
         governed in all respects, whether as to validity, construction, capacity, perfonnance, or
         othe1wise, by the laws of the State of California and such federal laws as are applicable to
         Blue Shield. The captions herein are for convenience only and shall not affect the meaning
         or interpretation of this Agreement. If any provision of this Agreement, in whole or in
         part, or the application of any provision, in whole or in pan, is determined to be illegal,
         invalid or unenforceable by a court of competent jurisdiction, such provision, or part of
         such provision, shall be severed from this Agreement. The illegality, invalidity or
         uncnforceability of any provision, or part of any provision, of this Agreement shall have
         no affect on the remainder of this Agreement, v.rhich shall continue in full force and
         effect

   l 2.17 Counterparts. This Agreement may be executed in one or more counterparts, each of
          which shall be deemed to be an original, but all of which together shall constitute one and
          the same instrument.

   12.18 Ethical and Religious Directives. Blue Shield acknowledges that Hospital is an
         institution operated in accordance with the Ethical and Religious Directives for Catholic
         Health Care Services (the 11 Directives''). Notwithstanding any provision of this
         Agreement to the contrary, HospitaT shall not be required, nor shall any provision of th.is
         Agreement be construed to require, Hospital to provide services, pay for or authorize
                                                          3!

   St. Louise Regionat Hospital-FFS Hospital ..\gre~ment_Base 12-0l-10
   Base ffS Hospital Agreement v2}.0
   Proprietary and Confidential - Blue Shield of Califomia
Case 2:20-ap-01575-ER                                  Doc 1-12 Filed 08/28/20 Entered 08/28/20 13:31:32                                       Desc
                                                       Exhibit Exhibit G-1 Page 34 of 34




                                                                                                    blue f(v of california
          services or othe1wise participate in activities that are not consistent with the Directives.
          (A copy of the Directives is available at http://www. usccb.onu'bishops/directives.shtml.)




  IN \VITl'l'ESS WlIEREOF, the parties have caused this Agreement to be executed by their
  authoiized representatives:

  BLUE SHIELD OF CALIFOR.'HA                                                                   St. Louise Reg~ospital

    Signature:   _;-3
                  IJ
                     __·(_,<...,~..c.·'.c..t_c(,_"-_C_--_t_~_G_;·c_-'_c.:_"-'_u-'l,:~--"'---
  Print Name: _J_u_an_C_.D_a_vt_'l_a_ _ _ _ _ _ __
                                                                                                Sig"''""'
                                                                                               Print Name;
                                                                                                              lit:-~{)_,...-
                                                                                                                ':J~Cw'VIL       '£. Ai \tri
        Tide:      S('nior Vice President, Network \famt.                                            Title:   ·pr'L':) ,c}J/1+   (   (£0

         Date:                      \ \-     f"   2--- I 0                                           Date:      ll   IYJLoi O




                                                                                        32

  St. Louise Regional Hospiiat-FFS Hospital Agreement_Base 12-0!-lO
  Base FFS Hospital Agreement v23.0
  Proprietary and Confidential - Blue Shidd of California
